 


110 HR 1892 IH: National Amniotic and Placental Stem Cell Bank Act of 2007
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1892 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Lipinski (for himself, Mr. McIntyre, Mr. Shuler, Mr. Ellsworth, Mr. Melancon, and Mr. Donnelly) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Secretary of Health and Human Services to provide for the establishment and maintenance of a National Amniotic and Placental Stem Cell Bank. 
 
 
1.Short titleThis Act may be cited as the National Amniotic and Placental Stem Cell Bank Act of 2007. 
2.FindingsThe Congress finds as follows: 
(1)Research published on January 7, 2007, in Nature Biotechnology has demonstrated the feasibility of using amniotic and placental stem cells for clinical applications. Stem cells, obtained from the amniotic fluid in routine prenatal testing or from placental tissue, are able to grow into liver, muscle, nerve, and other tissues that could be used to treat a variety of diseases. 
(2)Amniotic fluid and placenta contain stem cells that can be collected without risk to the donor, preserved through freezing for many years, and made available for research and treatment. 
(3)Amniotic and placental stem cells can be directed into all three germ layers. 
(4)Unlike the findings of current embryonic stem cell research, amniotic and placental stem cells do not form tumors, and can be collected without damaging embryos. 
(5)Amniotic and placental stem cells can grow into a variety of cell types and multiply rapidly, can be preserved for self-use, do not form tumors, and can be banked for a population at large. 
(6)An inventory of 100,000 amniotic and placental stem cell units would provide enough cells of sufficient genetic diversity to provide 99 percent of the United States population with a perfect genetic match for transplantation. With over 4 million births each year in the United States, a stem cell bank of this size would not take long to collect. 
(7)Recent scientific developments suggest that further research on amniotic and placental stem cells may lead to a greater understanding of certain chronic diseases and birth defects. This research might improve therapies for, and possibly cure, debilitating diseases such as Parkinson’s disease, insulin-dependent diabetes, heart disease, and cancer. These diseases cause a disproportionately large share of chronic disabilities and account for a large portion of health care expenditures in the United States. 
3.National Amniotic and placental Stem Cell BankTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following: 
 
SNational Amniotic and Placental Stem Cell Bank 
399FF.National Amniotic and Placental Stem Cell Bank 
(a)EstablishmentThe Secretary shall provide for the establishment and maintenance of a National Amniotic and Placental Stem Cell Bank (in this section referred to as the Bank) for the purpose of obtaining, storing, and making available for research and treatment, human stem cells derived from amniotic fluid or placenta. 
(b)Genetic diversityFor the purpose of ensuring genetic diversity, the Bank shall maintain a collection of not fewer than 100,000 samples of human stem cells derived from amniotic fluid or placenta. 
(c)Informed consentThe Bank may obtain a stem cell only if the woman providing the amniotic fluid or placenta makes a written statement of informed consent. 
(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $60,000,000 for the period of fiscal years 2008 through 2012..  
 
